~ Case 5:19-ov CL Bechet td ithe Cenc 10f5
AO FHE AAEIBD By pres fecha LEGES Gut
ACR 7 HE, fy SRA OB Tee 0 OA ig

OCT 21 2019
CARMELITA REEDE
. f s / ; 4 US. DI : ms R SHINN, CL
Ale <2 Ar Ko. Af fer) By ST. SPURT, WESTERN Dist oma,
. DVarlrrartd 7 DEPUTY

a 4 e %
I Fy A
ae a

The CHtCKA SA) Dia Aeon)
THE LlP LE. SSSS ce APMIERICA,

 

THE SSP wot KANO,
faefealtS. ,

‘ OREALE OF LEAFY OLA AAS"

Comes M00 huilyhtb, Mies), Cabrran?-f) Aus Cri) at sean) JO

Li9 far tA bri destee. OF Letty A Lectin? tf birt riers Lio lS
UNkiiee?t HY CL Sfacred! Ly Yhe. ChickoSacdsicbl. I wae) tte) CroL2.

FREER) fh € CLa Jenatts Lr Saved aheeStoR'S flee. Loriied Aresiey art? Lars
Promksed Phew BY Ske. Kecesaf bor

srtmen? IA, SReaty with phe Ouchesie>
—Setdinnd Maflrd
VBE Cha brant-

 

Can 172 se hat She Lacs (rind hel Chicka Sos) FELL MEDS
Lt ry] Droure uh OK Zz Meo XA Cortés AES fleolg hh othe, Lf Sari hy Lbiarnrerttl3
OF He Chichen tii oe ea 2, ene 0 FRANE COLES AC/ Pe 30h
VAS ASB, LIAL PATSY LESHER td pied Die. 9
te oe : f = SA aire
OY QS54 euks! AASHER Also a CVA GeA Of he Af eha San) Boa) nab) Qn
RABOUT She Lake [e207 :

of. Pz lo phy
[Pots tes darrage cad} jor KECOROS, itl PROVE

 
at JE LAER tol T PRIS Pb eR PAPER Bad WEY he leben
Ve E11 1d hat bitk8 fhe CQhintas? Nk Aided) po the Slave tol eeSphh 13,
VElE wid (IIIS ObESY Chl, EEE pig pth, IHé Parr! Po
| (Ret Shed Ahad £42 Mer Per, priced DAVE Taanlth SR QO OR
Abou (fun APA [9I9,
Fooly Kelords Shou) Shad Lave Farner Sk, and £2 flatter -FHurrser, had
SM) hildres), Aire (girls asd ONL) Bal, Lavi aod ee Named

Yer only 5) LAVE FaréR fk. (Fomor), Ye Chiral Leribe Ht

(Forme) 13 She Slave. Ati spef’ LINK x Stil.
mi Kelords Shout fhe Lave Kupner fe. [dtrewit) Jltar hed Apalbe.

FOU Ym m se Aid Adi KE Tuestr Had WE RAD) AM ed
EYAEANE) 8045 aid Penk [YgHlS, He Cdprar posal blah

42)

Aare dot Ftrnriels pte: AACE B. Garey is Fhe Slave.

(WEIR EK Yo She Chinas? He, Lniighe b, Abs), Fara Th
Meads Sia) Ahad C330 8, Felt pod beet ALLEN Mad
TWO (2) Laugh Yer, Sho fonoizeS 08 Fhe Titel 2) git Pa2s¥ 903 Mle)

CLES ot? ep) OLSOBER JO yA SIGE. Pets} tales potd | foe fA. Kectyer oo

OO TAD Olle) QWEL)) Aeughhr aid Huot L434 Bo Ubaipess

LOS He Chiat biize Quah Jp

‘UE oo, A Yetho LIAS Lor gol Pach BUGS,
Ve Lb f L Lor flaHF)) —

vast HK, Leliphd L stthe) Casals Ahh LIA

yt, onltens ar She IST” Apeidress» Ap
eed thes Cott utiod 1s Ahe Law) Phas faced all bepsngs’
tot Sepp z, Sone, fr) He Mite) Gah, 5 I. ARE CH, Al! Las Ay he As
fectyn LL. CFS Metts Ke QV 2Ee C3) fool OF: ke. Lut ped) Shasbe. g
Tre. Laz heen oprwidvedt A detume Las Litonber bj JHE,
Y2 he tise) phe, Mor’ as fry F788, Sie residneri”

eae LOLS sh, Koa) Mes ~ gy fo LR C7 b's /3 tle

“ie eelty PREEO Saves Ch pet S op hf ppp
. |, Gir Tov Hed he Se Lu-~ Shy, ay Wy :
MGA? Jo Lud 1g Ge.9 and Ve kguad fro CS 6 Cas) tihth the

(2)

|

    

tn

 

 
The Lana PDS Dre, Lt PLES Aaence Jade
Wither fia Hep Pavlard ALB eI Dea Fes? Lesbo! (Ei) JBOSS
| By Making She Lous arina (UeChaSC Mrent the Akay SAS
Hage Kan PuptheSse. oetaced he, Ohi one TEA ty Fre.
UKlahorra Jirritory Betame Yhe Lasenerton 2OR phe. Aoner/en)
— BARS Oucirsg Ye RAG E Fa S 24 Bars . The. bsoran? bospas dS
har, Onrivg ae KeSeftlewrriaf BE Ko. Sicliar) Ses yy She Feolsad
| Bevecsime dt fo the thleborma Territory, LEE Stuer) awe
OWERS Znted £) Lith She Pit) KUBCS aid we. aceirily w
YKe Ott hornra Serr/pory YhaSe tlh, pe Save Or S REPS Lputed
Shvery ats Atartied Bidar) Wore) oF Cartan$ KBs, FHL |
Hit rnady? Lotto hae Yhese plhi pe Stave toes Bega) ep
Mtked Kace Kho) by base Biol) WMorrer), 2) CRAR fo Jers
M3el Hip ttithy) te tertonS Pils, Ly Pnarrrage 000 LY
Loo Acterdisg vo re Laces KOALS, |
The Httorart¢ Los Keensls hat, Lider ABA LeadelPyfp 4Krese Lb Pe
Save aner'§ Di Seguarded A// Laws Perdecsiinsg po Snuety. The
Kibo) baer does? aley 1iJh Serta) Leader fp assisted Phase
bite Butherd Shoe arvet3; 23 keige flla¥ Jo fre cnshae. a fatiel
awe KA pod bat sonst yo theck,A Ly He Pedteta/) bnversirens?

"118/ Leader fog ad Addibfernta/ HS years, athe pre Pedal

ment Aad Abolished Shewsy pig Bg ap tdinedt Js UE,

ty, ted ho Ailes Shs Shoe CRUSHES 2? |
iy Ae UAkehama Ferr{xory, Luctiig He okthema Sevifory 3
}O“ Se y Oil Hood £3 SERIE, Pe fedbra/, Saver ynien XX |
ob — VU lovtscr fired He Bihan Yeaes Ao Att all bresorI3
oy op. “wR ALLS ap) aS _ SAaweS. OKliA0ma Lecanre a See.
O/, SA B95 Cer, Pier] eponrsi bihes py Pe federal

(3)
Roverdoent? yo Beep a Close tlaxch o00 Bis Slee CxS b?
Phe Pecbras baverlrenw Ketered Yo Pose Shes feted 1) Bpudban)
Possession) as Apher,”

THe Heder as Siovepimnens A Sti Sg YES Cbybrislard OF Savery do}
Wy tinhasttn/ But a Wrokab BSne, passed Legisthtia) Po end
We Pda.) Lave. Cies§ aNd Serle) taney aid Late 6 cach,
LMA) YB pOOVOAME oy airla Lartd ha ZX LAs L te List busted
M09 She REEL), And Pe Sit pS:

(i Chiiot Bistals ta decands Shad tha diary Sicbar)
CBC 46S eed Sei Prorh ath vafierks {J Liban op

fecha) Have aed Ear, Klee Lae Ye Abe
Se i VO, CG Z Sct) Ge ve!
Choc feu) haa Miftanl§, we

Kos CT A 4S Anktesyg Bar. SES Svea pal fe. Lbur? 233 ne Ar)
2 Ywictto) 49 oo Ohikema Letdie Brith at She
hemes Arle! Po SES ES, CXC Le, LiatCA A bicernimedZ£3,

mee ye blo & tp OFAC Ain pth ~pe Cho chasac)
7o be tann ne ° ep yo Ahiive ACC ape b/ LL:
LECH at; —§ yo 4“ ” / oe
oe AK Bags “Ybnd ooh) RECA EX-S/aS oF
So aes Bien Ooty and Zari hak Me her ba saa!
Mere Kani pyes. Wig” ese “Ek LmeVex stews ao!
Fecha, / ys. OLAS pire) bon, Ste wives bobs

(4)
SF De 5;19r-cv-00958-F Document1 Filed 10/21/19 Page5of5

Wight XL. Albee), Leclore. pucker feo, Pend oy OF
JER akk For te facts Coblersied fb) hoes Lim fyfabo7
ZS TRue ante! Corre, tb the Bet 0k Ay A ied decfe.

Yrs 4S" hay 0% LOPE, 20/9
x Mkt Mle
Lyng Ar 4. BLed)

he kiving frit ip le-
UCE/ - BOS

(S-)
